[J-7-2020] [MO: Saylor, C.J.]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                   :   No. 45 MAP 2019
 DEPARTMENT OF TRANSPORTATION,                   :
 BUREAU OF DRIVER LICENSING,                     :   Appeal from the Order of the
                                                 :   Commonwealth Court at No. 815 CD
                      Appellant                  :   2017 dated October 31, 2018
                                                 :   Affirming the Order of the Delaware
                                                 :   County Court of Common Pleas,
               v.                                :   Civil Division, at No. 2016-008188
                                                 :   dated May 19, 2017, exited May 22,
                                                 :   2017.
 STEPHEN MIDDAUGH,                               :
                                                 :   ARGUED: March 10, 2020
                      Appellee                   :


                                  DISSENTING OPINION


JUSTICE MUNDY                                           DECIDED: January 20, 2021
       I respectfully disagree with the framework for analyzing license suspensions

endorsed by the majority.

       Since the Commonwealth Court rendered its decision in Gingrich v. Department of

Transportation, Bureau of Driver Licensing, 134 A.3d 528 (Pa. Cmwlth. 2016), I have had

reservations about the holding that adequate grounds exist for sustaining a civil license

appeal where: (1) a conviction is not reported for an extraordinarily long period of time;

(2) the licensee has a lack of further violations for a number of years before the report is

finally sent; and (3) the licensee is able to demonstrate prejudice. Id. at 534-35.

       The difficulty in defining an extraordinary delay became obvious through the

development of post-Gingrich cases, including the instant matter where the

Commonwealth Court created a rule that “if a clerk of courts reports a conviction to the

Department within the applicable period of the license suspension plus 10 days, such

                             [J-7-2020] [MO: Saylor, C.J.] - 1
delay, as a matter of law, cannot be an extraordinarily extended period of time sufficient

to meet the first Gingrich factor.”        Middaugh v. Commonwealth, Department of

Transportation, Bureau of Driver Licensing, 196 A.3d 1073, 1086 (Pa. Cmwlth. 2018).

       Rather, as Judge Ceisler noted in her dissenting opinion when this case was

before the Commonwealth Court, giving consideration to the length of time between a

conviction and notice thereof to PennDOT, “allows licensees to unfairly benefit from a

county court clerks’ failure to comply with their statutory obligation. It also keeps licensees

on the roadways despite their DUI convictions, which contradicts the public safety

purpose that license suspensions are intended to serve. That cannot be the result our

legislature intended.” Id. at 1089 (Ceisler, J., dissenting).

       As the majority notes, “Appellee explained that he was expecting his license to be

suspended shortly after he pled guilty and did not know the reason for the delay.” Majority

Op. at 3. I agree with Judge Ceisler that “[l]icensees convicted of DUI can always contact

the Department to ascertain the status of their licenses if they are concerned about the

delay, as Steven Middaugh [Appellee] was in this case.” Middaugh, 196 A.3d at 1090.

In my view, any prejudice that Appellee suffered was due, at least in part, to his own

failure to follow through with PennDOT regarding his license suspension.             I see no

purpose in allowing Appellee to take advantage of a delay he could have prevented simply

by sending an email message or making a telephone call.

       Therefore, I would use this case to overrule Gingrich, and restore prior decisional

law holding that in the absence of delay by the Commonwealth, a license suspension may

be imposed. See Pokoy v. Commonwealth, Department of Transportation, Bureau of

Driver Licensing, 714 A.2d 1162 (Pa. Cmwlth. 1998).1

1 I respectfully disagree with the position set forth in the concurring and dissenting opinion
that the distinction between delay caused by the clerk of court and PennDOT is arbitrary.
Rather, the distinction is a rational one based on PennDOT v. Green, 546 A.2d 767, 769



                              [J-7-2020] [MO: Saylor, C.J.] - 2
(Pa. Cmwlth. 1988) (detection and correction of official failure by PennDOT materially
different from detection and correction of such failure by hundreds of functionaries within
the minor judiciary).
I further note that unlike Justice Wecht, I do not believe that the clerk of court’s failure to
report Appellee’s DUI conviction within ten days affects the validity of his license
suspension. Accordingly, my observation that Appellee could have mitigated any
prejudice resulting from the delay by inquiring about its status does not place a burden
upon him. Rather, it recognizes that Appellee could have taken steps to move the process
forward but instead chose not to do so. Regardless of when PennDOT receives notice
of the conviction, and regardless of whether the initial notification is by the clerk of court
or through an inquiry by the licensee, the result is the same, a valid one-year suspension.

                              [J-7-2020] [MO: Saylor, C.J.] - 3